We agree with the result reached at Special Term except insofar as it permitted an amendment to restate the third cause of action. A cause of action in favor of a creditor under section 59 of the Stock Corporation Law arises immediately upon his becoming a creditor during the period of the imposed liability. It is a cause of action at law for a sum of money and upon the allegations of the complaint first accrued to this plaintiff in 1934. The Statute of Limitations has thus run on any cause of action under "this section. Orders, so far as appealed from, unanimously modified to strike the leave to plaintiff to serve an amended complaint with respect to the third cause of action and, as modified, affirmed, without costs. Settle orders on notice. Present — Martin, P. J., Cohn, Callahan, Peck and Van Yoorhis, JJ.